Austlc* Tcrss




                      ‘,


roquostlng       cm
lettkw   ,   readin
.
.   .   i .
        ;...

5
-   _                  :



    ‘. ’Ikniorable         ‘L. A. Woods ‘, page &

                      and he shall receive        suoh co2pensation for his
                       sor~ic~s as the board of trustees aay allow,
                      except in cities     and towns provided for, not to
                      exceed four per cent of the whole amount of taxes
                      received by him.. He’shall         give bond in double
                      then estimated amount of taxes coming annua,lly
                      into his hands, payable toUtid to be approved by
                      the president     of the boasd, conditioned       for the
                      faithful    discharge of. !lis duties,     and that he will
                      pay over to the trenourer o? ‘the board all funds
                      coDinS into his hands by virtue of his office             as
                      such assassor and,collector;~        provided that in ,the
                      enforced collection       of. taxes the board of trustees
                      shall perform the duties which devolve in such
                      cases upon the city council of an incorpwated              tom
                      or city,    the presiderit of the board of trustees
                      shall psrforn the duties whioh dsvolsc in such
                      cae?s upon the mayor of an incorporated           city or
                      town, and the county. attorney of the county in which.
                      the ihdepemient ‘sohool distriot        Is .locsted shall
                      Derform the .duties‘which       in such oases rlevol~e~
                      upon the .city. attorney of an indorporated          city or
                      toim under the provisions        of the law applicable
                      thereto.     It shall be within the. dismetion          of the
                      board of trustees      ofany. indepeadeat sohQo1 district             “:-
              .       to .naam a.d assessor of taxes who shall a~s.sess the
        . .       (   taxable property within the limits of the”indapendent            .:
                      schdol district     within the tim and in the mmnor
                      provided by existing       la\~s, in so’ far as they are
                      applicable,    and when said assessneat. has been
                      equalized by a board of ,equalization         appointed by
                      the board of trustees for that purpose,, shall pre-
                      pare the tax rolls      of said district     end shall duly
                      sign and certify     sane to the county tax collector
                      as provided for in the succseding article.              m*ne..
                      said assessor of taxes shall reoeive 8 fee Of two
                      per cent of the’whole amount of taxes assessed by
                      hLm as shown by the completed certified           tax ~011s.~         ’
                       Article   2792, Pernonfs     R. C. S. reads as follows:

                          n When a majority of the Doard of Trustees of an
                      Independent District     prefer to heve the taxes of .th&!
                      District   assessod .and oolleottd   by tbo County Assessor
                      and Collector,    or colloctcd   only by the Cot.Wy Tax
                      Collcotor,   salno shall be asecssod aild oollected. by.
                      said. County Officers. and turned over to the ‘I’SeasUrer
                      of the lkiep~ndent School Distriot      for which suoh taxes
                      have baen collected.      , . . . and in such.casas. the.‘.
1. Honorable   L. A. Wo00ods     B@&!S~,


         Cbunty Tax Aesessor and Collsctor         shall a&ess the
         taxes for sttial.X~triot~on seyar*ate aseeswqt
         blanks furnfahed by said Diotriat         and shall prepare
         the rolls for said l3istriot.i.n      ac~cordiznce wit&i the
         asscnsment values    v~bich’hnve lsmn a~ucliaed by a
         Board of ~qualization.appointcd        by thG Soerd of
         3?ruotecs for tf?at purpose.     .If said tsses arG.asseosed
         by a .~pecial Assssbor Of the fndepoodmt Xstrict
         and are oollcctad     only by the County isx,Collecto~,
         the county Tax Collector      in euch caew shall aooept
         the rolls prdpared by tha~peoial         As.?Gssor~ nnii
         approved by the.Board OS Trustees as providea in.the                               0
         preceding Artialo.      ZhGn the County Assessor aud
         Colleator~is   seqaired to asseas and collsct         the
         tazes of Indo~endent.6ahool       Distnicts    he shell
         rsspeotively   receive    one per cent (l$) for assessiag,
         and on0 pm .cent' (I$) for eollsotine:       saw,*
:   .
                                                                                      .,.
             It'silI    be 'seen from the foregoing     thatthe     &ongv&r
   Iudapendont %hool Listriot          my adoptoither      of the two~plaos
   authorized.       That is to wayI it.my      appoint its.own 89nessor
' an8 oolledtori       or .itnay. have tbe taxes assessed ,aQd colleotsd        .~ .,~ 1.
 .~by the bouuty~asseseox, and co~,laetox, butii'         assessed    and’                  *,.
   aollactsdby       the County ASasseor and,Colloctor        the valuatioxis               i
   Or prOp6rty     JB.*       th6,.StWis 80 for st8tf3 aP.d.,cOUnty